NUMBER 13-09-00501-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


RYAN MARCEL WASHINGTON,                                                 Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 24th District Court
                        of Jackson County, Texas.


                        MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Vela
               Memorandum Opinion by Justice Rodriguez

      Appellant Ryan Marcel Washington appeals from his conviction for burglary of a

habitation, a second-degree felony. See TEX . PENAL CODE ANN . § 30.02 (Vernon 2003);

see also id. § 12.33 (Vernon Supp. 2009). On June 9, 2009, appellant entered a plea of

guilty before a jury. After testimony, the jury assessed punishment at twenty years'
confinement in the Institutional Division of the Texas Department of Criminal Justice and

a fine of $10,000.

         Concluding that in his professional opinion there is no reversible error reflected by

the record, counsel filed an Anders brief in which he reviewed the merits, or lack thereof,

of the appeal. We affirm.

                           I. Compliance with Anders v. California

         Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s counsel has

filed a brief with this Court, stating the following:

         In an effort to establish grounds which might reasonably support an appeal,
         I reviewed the following areas, if any, for potential error: jurisdiction, pre-trial
         matters, voir dire, opening statement, State's case-in-chief, Appellant's case-
         in-chief, objections ruled adversely to Appellant, the Court's charge,
         argument of counsel, sufficiency of the evidence, and punishment.

After thoroughly discussing each area identified above, counsel concluded that there were

"no apparent irregularities requiring reversal." See In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant's counsel has, thus, carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment. Counsel has certified to this Court that he

has: (1) forwarded a copy of the brief and his request to withdraw as counsel to appellant

                                                  2
and advised appellant that this appeal is without merit and wholly frivolous; and (2)

informed appellant of his right to review the record and to file a pro se response.1 See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant has

not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. Independent Review

        Upon receiving an Anders brief, this Court must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                      III. Motion to Withdraw

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he


        1
          The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (orig.
proceeding) (quoting W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                    3
must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw that was carried with the case on February 25, 2010. Within five days of the

date of this Court’s opinion, counsel is ordered to send a copy of the opinion and judgment

to appellant and to advise appellant of his right to file a petition for discretionary review.2

See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                    NELDA V. RODRIGUEZ
                                                                    Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
10th day of June, 2010.




         2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4